Exhibit TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF MINERA ANDES EXPLORATION UPDATE TORONTO, ONTARIO – January 12, 2010 - Minera Andes Inc. (the “Corporation” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF)is pleased to provide an exploration update on its activities in Argentina.Two diamond drills arrived at Los Azules in December and initiated drilling. A third diamond drill arrived the first week of January. Drilling will continue until the field season closes in mid-to late-April. The objective of the drilling program is to expand the known limits of the mineralization, look for extensions of high-grade mineralization, and to increase the confidence level of the current inferred resource. The Company plans to drill approximately 8,800 meters of diamond drilling during the field season. More geological mapping and geophysical work will be conducted during the field season to target possible extensions of the mineralization. Los Azules is a large copper porphyry system located in western San Juan province in a belt of porphyry copper deposits that straddles the border between Chile and Argentina. This belt contains some of the world’s largest copper deposits, including Codelco’s El Teniente and Andina mines, Anglo American’s Los Bronces mine, Antofagasta PLC’s Los Pelambres mine and Xstrata’s El Pachón project, among others. The San Juan province is one of the most mining-friendly regions in Argentina. Los
